DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 have been examined. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 9 and 10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Par. 29 recites: “the integrating means (10) is provided with at least one processor (11) which gathers the clinical-surgical data received by the integrating means (10), said processor (11) having at least one resizing and composition block of clinical-surgical data.”. 
The current specification also recites in par. 30: “the processor (11) of the integrating means (10) is configured to interpret the different communication protocols adopted by the different signal sources (20) from the clinical-surgical environment, thereby resizing and composing the information through the resizing block. In another embodiment, the processor (11) of the integrating means (10) comprises a standard data entry protocol, so that the signal sources (20) from the clinical- surgical environment are already adapted to transfer data from such protocol, said resizing and composition block being adapted to sequence the information for later distribution. Thus, said processor (11) is responsible for resizing the clinical- surgical data to compose information with this data to be later 
For the “means for remotely viewing”, the specification recites in par. 50 “In one embodiment, the remote storage (30) makes the data available for cloud viewing via browser (web browser- e.g. Google Chrome@ or Firefox®); which enables the user to view clinical- surgical data remotely.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “at least one integrating means (10) configured to receive clinical-surgical data from a plurality of signal sources (20); wherein the integrating means (10) is provided with at least one processor (11) which gathers the clinical-surgical data received by the integrating means (10)” within processor is the corresponding structure for performing these claimed functions. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-7 and 8-9 are drawn to a device/system which is within the four statutory categories (i.e. machine).  Claims 10-15 are drawn to a process (method) which is within the four statutory categories (i.e. process).   
Step 2A, Prong 1:
Claims 1, 8 and 10 recite “receiving (gathering) clinical and surgical data, resizing the clinical-surgical data and sending the resized and composite clinical-surgical data to storage/display”. These limitations correspond to certain methods of organizing human activity (e.g. This is a method of managing interactions between people. The mere nominal recitation of a generic processor and generic data storage device does not take the claims out of the methods of organizing human interactions grouping).

Claims 2-7, 9 and 11-15 is ultimately dependent from Claims 1, 8, 10 and include all the limitations of Claim 1, 8, 10. Therefore, claim 2-7, 9 and 11-15 recite the same abstract idea. Claim 2-7, 9 and 11-15 describes a further limitation regarding the basis for resizing the clinical-surgical data. These are all just further describing the abstract idea recited in claim 1, 8, 10, without adding significantly more.  
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a data storage device”, “a processor”, “using processor to resizing and composition block the clinical-surgical data”, “capturing photographic images”, “image display”, “log in generation”, “alarm generation”, which are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
The processor and data storage device are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of capturing and resizing image data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The current specification describes the processor and the storage device as generic devices, it recites “ the present invention presents a storage device (1) for clinical-surgical data from at least one clinical-surgical event, wherein the device comprises at least one integrating means (10) configured to receive 
Claims also recite other additional limitations beyond abstract idea, including functions such as gathering/receiving/storing data from/to a database, displaying/sending data are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The process of resizing and composition block for clinical images is a well-understood, routine and conventional activity as evidenced by the article published on Journal of Electronic Imaging in 2006 (also included in the references cited form, PTO-892. (Discrete cosine transform domain image resizing using correlation of discrete cosine transform coefficients, Min-Kyoung Cho Byung-Uk Lee Ewha W. University Department of Information Electronics Seoul 120-750, Korea, published on Journal of Electronic Imaging 15(3), 033009 (Jul–Sep 2006)). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi et al. (hereinafter Tripathi) in view of Tesar (US 20160220324 A1).
Claim 1 recites a device for storing clinical-surgical data from at least one clinical-surgical event comprising at least one integrating means (10) configured to receive clinical-surgical data from a plurality of signal sources (20); wherein the integrating means (10) is provided with at least one processor (11) which gathers the clinical-surgical data received by the integrating means (10)  (Tripathi teaches “…the imaging system receives a selection corresponding to a portion of the displayed multidimensional visualization of the surgical site. At the selected portion of the multidimensional visualization, the imaging system dis plays a portion of a multidimensional reconstructed image which corresponds to the selected multidimensional visualization such that the displayed portion of the multidimensional reconstructed image is fused with the displayed multidimensional visualization.” In abstract and col. 6, line 49 to col. 7, line 4).
Tripathi fails to expressly teach “processor having at least one resizing and composition block for clinical-surgical data”. However, this feature is well known in the art, as evidenced by Tesar.
In particular, Tesar discloses “the combined first and second images for viewing can include a composite image of the first and second images.” in par. 31, “the medical apparatuses shown in FIGS. 12 and 13A-13C can also be modified to produce a composite image of two or more images.” in par. 232, “Each of the first and second processing electronics can be configured to receive one or more user inputs, receive one or more input signals corresponding to the images from the one or more camera, select which image of the images from the one or more cameras to display, resize, rotate, or reposition the selected image based at least in part on the one or more user inputs, and produce one or more output signals to drive the first or second display to produce the left-eye or right-eye image” in par. 32.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Tesar with the motivation of to be able to view multiple images from multiple displays (Tesar; par. 237).

Claim 2 recites the device for storing clinical-surgical data of claim 1, comprising at least one local storage (12) in communication with the processor (11) and is configured to receive and store clinical-surgical data from the processor (11) (Tripathi; col. 5, lines 18-26).

Claim 3 recites the device for storing clinical-surgical data of claim 2, further comprising at least one redundant storage (Tripathi teaches “various options for managing data located within imaging system 12, server 14 and/or in server 42 may be implemented. A management system may manage security of data and accomplish various tasks Such as facilitating a data backup process. The management system may update, store, and back up data locally and/or remotely. A management system may remotely store data using any Suitable method of data transmission, Such as via the Internet and/or other networks 18.” in col. 5, lines 18-26).

Claim 4 recites the device for storing clinical-surgical data of claim 1, comprising an image capture element adapted for capturing images provided in an image display (13), wherein said image capture element is implemented in the processor (11) (Tripathi teaches “imaging system 12 displays a multidimensional visualization of a Surgical site. In some embodiments, imaging system 12 includes a stereoscopic microsurgical visualization system (e.g., a camera or Surgical microscope) to capture the multidimensional visualization” in col. 8, lines 42-47). 

Claim 5 recites the device for storing clinical-surgical data of claim 1, characterized in that the processor (11) comprises a logger (Tripathi teaches “Access to imaging system 12 and/or server 14 can be controlled by appropriate security Software or security measures. A user's access can be denied to imaging system 12 and/or server 14 and be limited to certain data and/or actions. Accordingly, users of system 10 may be required to register with imaging system 12 and/or server 14.” in col. 5, lines 12-17 and “Administrative data 904 may interact with interface data 902 in various manners, providing interface data 902 with administrative features, such as implementing a user login and the like.” In col. 18, lines 5-8). 

Claim 6 recites the device for storing clinical-surgical data of to claim 1, comprising at least one safety locking mechanism (Tripathi; col. 5, lines 12-17).
Claim 7 recites the device for storing clinical-surgical data of claim 1, characterized in that the plurality of signal sources (20) is defined by at least one of: surgical camera; vital sign monitor video; operating room camera; ambient audio of the surgical event; or a combination thereof (Tripathi; col. 8, lines 42-53).

Claim 8 recites a system for storing clinical-surgical data from at least one clinical and surgical event comprising:
a) at least one signal source (20) (Tripathi; col. 4, lines 13-26); 
b) at least one storage device (1) for clinical-surgical data, said device as defined in claim 1 (Tripathi; col. 4, lines 44-53); and 
c) at least one remote storage (30); wherein said storage device (1) is in communication with the signal source (20) and the remote storage (30) (Tripathi; col. 5, lines 18-26).
The obviousness of modifying the teaching of Tripathi to include the resizing composition block of medical data (as taught by Tesar) is as addressed above in the rejection of claim 1 and incorporated herein.

Claim 9 recites the system for storing clinical-surgical data of claim 8, characterized in that the remote storage (30) comprises at least one means for remote viewing of the clinical-surgical data (Tripathi; col. 5, lines 18-26).

Claim 10 recites a process for storing clinical-surgical data from at least one clinical-surgical event comprising the steps of:
a) receiving clinical and surgical data by at least one integrating means (10) arranged in a data storage device (1), the clinical-surgical data originating from at least one signal source (20) (Tripathi teaches “…the imaging system receives a selection corresponding to a portion of the displayed multidimensional visualization of the surgical site. At the selected portion of the multidimensional visualization, the imaging system dis plays a portion of a multidimensional reconstructed image which corresponds to the selected multidimensional visualization such that the displayed portion of the multidimensional reconstructed image is fused with the displayed multidimensional visualization.” In abstract and col. 6, line 49 to col. 7, line 4).
Tripathi fails to expressly teach “b) resizing the clinical-surgical data received by at least one processor (11) disposed on the storage device (1); and c) the processor (11) sending resized and composite clinical-surgical data to at least one of: image display (13); local storage (12); remote storage (30); or a combination of them”. However, this feature is well known in the art, as evidenced by Tesar.
In particular, Tesar discloses “the combined first and second images for viewing can include a composite image of the first and second images.” in par. 31, “the medical apparatuses shown in FIGS. 12 and 13A-13C can also be modified to produce a composite image of two or more images.” in par. 232, “Each of the first and second processing electronics can be configured to receive one or more user inputs, receive one or more input signals corresponding to the images from the one or more camera, select which image of the images from the one or more cameras to display, resize, rotate, or reposition the selected image based at least in part on the one or more user inputs, and produce one or more output signals to drive the first or second display to produce the left-eye or right-eye image” in par. 32.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Tesar with the motivation of to be able to view multiple images from multiple displays (Tesar; par. 237).

Claim 11 recites the process for storing clinical-surgical data of claim 10, comprising the step of identifying user profiles based on access levels (Tripathi; col. 5, lines 12-17).
Claim 12 recites the process for storing clinical-surgical data of claim 11, comprising the step of log generation from a task performed by a user, being linked to the identified user profile (Tripathi; col. 17, line 66 to col. 18, line 8).

Claim 13 recites the process for storing clinical-surgical data of claim 10, further comprising a step of capturing photographic images provided on the image display (13), wherein said step is performed: i) automatically by the processor (11), considering a previously defined configuration; ii) by an operator sending a command signal to the processor (11); or iii) a combination thereof (Tripathi; col. 8, lines 29-41).

Claim 14 recites the process for storing clinical-surgical data according to claim 10, characterized in that the processor (11) sends the clinical-surgical data to the remote store (30) after the end of the clinical-surgical event (Tripathi; col. 5, lines 18-26).

Claim 15 recites the process for storing clinical-surgical data of claim 10, comprising an alarm generation step when the processor (11) detects: i) proximity of storage capacity depletion of the local storage (12); and/or ii) failure of the local storage (12), a redundant local storage and/or transferring the data to remote storage (30) (Tripathi; col. 5, lines 18-26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626